The covenants of seizin and of good right to convey, relating to the state of facts existing at the time of the conveyance, were broken, if at all, upon the delivery of the deed; but the damages which the plaintiff is entitled to recover for the breach are to be determined, not upon the state of facts existing when the cause of action accrued, nor at the date of the writ, but upon the facts appearing at the time of the assessment of damages. Parker v. Brown, 15 N.H. 176; Morrison v. Underwood, 20 N.H. 369.
Demurrer overruled.
SMITH, J., did not sit: the others concurred.